Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-3, 5, 8, 9, 11, 12, 13, 14-18, and 20 are allowed.  All rejections are withdrawn.  The amendments dated 1-20-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]   drone comprising:
a frame;
a plurality of motors attached to the frame, each motor of the plurality of motors connected to a respective propeller of a plurality of propellers located below the motor and below the frame;
a tail motor attached to the frame, the tail motor connected to a tail propeller located above the frame, the tail propeller and the plurality of propellers having fixed orientations with respect to the frame and with respect to each other; aad
a plurality of cameras attached to the frame and located above the frame, the plurality of cameras includes at least a left-side stereoscopic camera mounted on the left side of the drone and a right-side stereoscopic camera mounted on the right side of the drone, the plurality of cameras having fields of view extending over the plurality of propellers;
an Artificial Intelligence (AI) controller coupled to the plurality of cameras to receive video input from the plurality of cameras, the AI controller configured to generate flight control commands for autonomous flight according to the video input; and
a protective cage attached to an upper side of the frame, the protective cage extending around the AI controller with openings for cooling airflow”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668